Filed 1/14/21 In re P.C. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 In re P.C., a Person Coming                                      B303914
 Under the Juvenile Court Law.

 THE PEOPLE,                                                      (Los Angeles County
                                                                  Super. Ct.
           Plaintiff and Respondent,                              No. FJ54670)

           v.

 P.C.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Benjamin R. Campos, Judge Pro Tempore.
Affirmed with directions.
      Gerald Peters, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Stacy S. Schwartz and Michael Katz, Deputy
Attorneys General, for Plaintiff and Respondent.
                      ——————————
      Minor P.C. appeals from the juvenile court’s order
committing him to the Department of Youth and Community
Restoration (DYCR), formerly known as the Department of
Corrections and Rehabilitation, Division of Juvenile Justice. He
contends that the juvenile court abused its discretion in
committing him to DYCR. We disagree with that contention, but
we modify the order to reflect the correct maximum term of
confinement.
                        BACKGROUND
I.    The petitions
       In 2017, when P.C. was 13 years old, a Welfare and
Institutions Code section 602 petition was filed alleging he had a
weapon (a locking blade knife) on school grounds (Pen. Code,
§ 626.01, subd. (a)(1)). P.C. admitted the allegations. The
juvenile court sustained the allegations and ordered a camp-
community placement for a five-to-seven month term. Also in
2017, P.C. had two arrests for battery.
       In July 2019, when P.C. was 15 years old, a second petition
was filed alleging he committed vandalism causing over $400 in
damage (Pen. Code, § 594, subd. (a)). Just one month later, a
third petition was filed in August 2019 alleging that P.C.
committed assault by means of force likely to produce great
bodily injury (Pen. Code, § 245, subd. (a)(4); count 1), two counts
of attempted second degree robbery against two victims (Pen.
Code, §§ 664, 211; counts 2 & 3), and battery (Pen. Code, § 242;
count 4). As to count 1, the petition alleged P.C. inflicted great




                                 2
bodily injury on one victim (Pen. Code, § 12022.7, subd. (a)). A
gang enhancement (Pen. Code, § 186.22, subd. (b)(1)(C)) was
alleged as to all counts except count 4. P.C. admitted the
allegations in the July and August 2019 petitions, and the
juvenile court sustained the petitions.
      With respect to the August 2019 petition, a probation
report indicated that P.C. and a companion demanded money
from two men and assaulted them. P.C. struck the first victim in
the face repeatedly with a belt and punched and kicked him, even
as the victim begged P.C. to stop. When P.C.’s companion hit the
second victim, P.C. also struck the second victim with a belt,
stomped on his face, and spat on him. The second victim later
reported sustaining numerous injuries and suffering trauma.
P.C. admitted using marijuana and belonging to a gang.
      Mother reported that P.C.’s father abused her and P.C.
P.C. struggled in school, was quick to anger, and became upset
when mother tried to enforce household rules. Mother could not
control him. P.C. stayed out after his curfew and did not attend
school. He made poor choices in friends and was in a gang, so
mother thought he would benefit from a break in his environment
and negative peer group.
      Also per the probation report, P.C. had the benefit of court
and probation intervention with services that included suitable
placement twice, but P.C. went AWOL both times. After being
released from camp, P.C. was arrested four times and released on
a community detention program. He remained home on
probation from January 20, 2019 to the present. The probation
department recommended long term camp community placement.




                                3
II.   Disposition hearing
       At the contested hearing on the petition,1 P.C.’s probation
officer testified that P.C.’s performance on probation for the one
year the officer had been supervising him was “[p]retty poor.”
P.C. had been AWOL four times. Still, P.C.’s behavior at camp
had been good enough to earn him a kitchen job. He also
completed mandated community service, counseling, therapy,
and schooling. P.C. treated the probation officer respectfully.
Since being detained in August 2019 in juvenile hall, P.C. had
been following the program with no behavioral issues. The
probation officer recommended long-term camp based on P.C.’s
age, that it was the least restrictive punishment, and to give P.C.
a second chance. He felt that P.C. needed anger management
and counseling and that camp had everything P.C. needed.
       However, the probation officer was unfamiliar with DYCR.
He had not read a 30-day camp progress report stating that P.C.
had been involved in five incidents at school ranging from failure
to follow instructions, inappropriate language, classroom
disruption, peer agitation, and constantly getting out of his seat
without permission. The 120-day report did not include “good
grams,” which refers to doing things positive in nature. Still,
P.C. had admitted to poor decision making, apologized to his
mother, and earned verbal praise for participating in programs.
       A forensic and clinical psychologist evaluated P.C. She
testified that P.C.’s father abused mother and P.C. P.C. did well
in school until the seventh grade, when he stopped going
consistently. P.C. tested normal for intelligence, except his


      1 P.C.   was now 16 and a half years old.




                                  4
verbal reasoning was in the fourth percentile, meaning of 100
adolescents his age, 96 of them would understand and process
information more rapidly and be able to respond. Hence, the
doctor recommended further testing and an individualized
education plan, which he had been receiving since January 2020.
She further diagnosed him with Bipolar I disorder and attention
deficit hyperactivity disorder, both of which require psychiatric
treatment and psychotherapy.2 She felt that his needs could be
provided at camp or therapeutic placement as opposed to DYCR,
with which she was somewhat or superficially familiar.
      A social worker’s report was in evidence. She also
recommended placing P.C. in a structured, therapeutic
environment.
III.   The juvenile court’s order
       The juvenile court committed P.C. to DYCR and declared
all counts in the July and August 2019 petitions to be felonies
except count 4 in the August petition. The juvenile court set the
maximum term of confinement at two years.
       The juvenile court explained its decision in detail. It
agreed that although trauma explained P.C.’s behavior, trauma
did not excuse his behavior. The way P.C. beat the victims with a
belt was similar to how a parent beats a child, and therefore this
was learned behavior. The impulsivity the doctor discussed did
not explain all of P.C.’s behavior. To the juvenile court, his
behavior was callous and demonstrated a lack of empathy and
proper socialization. P.C. needed to internalize any changes.


       2 The
           doctor’s written report, which largely mirrored her
testimony, was also in evidence.




                                    5
        As for the probation officer’s testimony, the juvenile court
found him unprepared and his knowledge of the case file sorely
lacking. “All he did was parrot the probation dogma,” failing to
mention P.C.’s heavy entrenchment in a gang. Indeed, the
juvenile court noted that P.C. had a lot more “artwork” since the
first time he was before the court.
        The juvenile court found placement inappropriate because
two placements had already been tried. And although P.C. had
completed camp, he picked up the latest offenses when he got out,
and the arc of his behavior was increasingly violent.
        Finally, the juvenile court said it had repeatedly read the
following paragraph from the declaration of a DYCR parole agent
and community court liaison: DYCR provides “academic and
vocational education, medical care, and treatment programs that
address violent, criminogenic, and sex offender behavior as well
as substance abuse and mental health needs while maintaining a
safe and secure environment conducive to learning. The
Integrated Behavior Treatment Model constitutes the framework
for [DYCR]’s programs [and] is designed to address anti-criminal
attitudes by providing youth with personal skills to better
manage their environment and decrease future criminal
behavior.” Individualized treatment programs are created for
each minor. DYCR provides a reentry program for minors with
the purpose of ensuring that youth leave “with a viable plan that
connects them to the resources and opportunities in the
community that help them reduce the risk to reoffend and to
pursue positive life goals.”
        The juvenile court said it was aware of DYCR’s failings, but
there were also problems with probation and at “Sylmar.” On
balance, DYCR would provide the long-term effective treatment




                                 6
for P.C.’s educational, psychological, psychiatric, vocational, and
other needs.
                          DISCUSSION
I.    The juvenile court did not abuse its discretion
       Minor contends that the juvenile court abused its discretion
by committing him to DYCR. We disagree.
       We review a juvenile court’s commitment decision for abuse
of discretion, although we review its findings for substantial
evidence. (In re Carlos J. (2018) 22 Cal.App.5th 1, 5.) A juvenile
court abuses its discretion if the evidence does not support
factual findings critical to its decision. (Ibid.) In making this
determination, we examine the record in light of the purpose of
juvenile court law. (Ibid.) That purpose is “the protection and
safety of the public and each minor” and “to preserve and
strengthen the minor’s family ties whenever possible.” (Welf. &
Inst. Code, § 202, subd. (a).) Minors in delinquency proceedings
shall receive care, treatment, and guidance that is consistent
with their best interest, holds them accountable for their
behavior, and is appropriate for their circumstances. (Welf. &
Inst. Code, § 202, subd. (b).) This may include punishment that
is consistent with rehabilitative objectives. (Welf. & Inst. Code,
§ 202, subd. (b).) Rehabilitation remains a primary objective, and
therefore the statutory scheme contemplates progressively more
restrictive dispositions, beginning with home placement under
supervision, to foster home placement, to placement in a local
treatment facility, and finally placement at DYCR. (In re
Calvin S. (2016) 5 Cal.App.5th 522, 528.) Although DYCR
commitment generally is a last resort, there is no absolute rule
that less restrictive placements first must be tried. (In re




                                 7
Carlos J., at p. 6.) Where DYCR commitment has been ordered,
there must be evidence that less restrictive alternatives would be
ineffective or inappropriate and that a probable benefit to the
minor will accrue from the commitment. (Welf. & Inst. Code,
§ 734; Cal. Rules of Court, rule 5.790(h); In re Carlos J., at p. 6.)
      P.C. argues that the juvenile court abused its discretion by
committing him to DYCR based solely on its assessment he was
irredeemable. The juvenile court, however, never made such an
assessment. In the context of pointing out that P.C. did well in
camp but reverted to criminal behavior when released, the
juvenile court said that P.C. needed to internalize change, that
real change was not a “suit you put on and take off. It’s a change
you have to make from inside. I say this as a fatally defective
human being. Change is hard.” (Italics added.) The juvenile
court thus did not say that P.C. was fatally defective. The
juvenile court judge instead observed that the judge himself, like
most, was defective in some way. The juvenile court went on to
express a general belief in the “redemptive power of human
beings” and a specific belief in P.C., that he could be a different
person when he finished at DYCR, but the choice was his. Far
from deeming P.C. irredeemable, the juvenile court spoke from a
place of empathy and commiseration to express a belief that P.C.
could change.
      The juvenile court otherwise did state reasons, grounded in
the evidence, for its order. To the extent dispositions should
generally progress from the least to the most restrictive (In re
Carlos J., supra, 22 Cal.App.5th at pp. 5–6), that is what
happened here. The juvenile court found placement to be
inappropriate because P.C. had two suitable placements and one
camp placement. All had failed. While P.C. made some progress




                                  8
in placements and at camp, that progress was not long lasting.
In February 2017, he committed the weapon-possession offense
that was the basis for the first petition. Within a month of his
arrest for that offense, he was arrested for battery, and, just two
weeks later, he was arrested for a second battery. Then, when he
was 15 years old, he was arrested for tagging gang graffiti at a
school, the behavior that gave rise to the second petition. Just
two months later, he was arrested for the assaults that gave rise
to the third petition. Thus, P.C. kept reoffending despite his
placements and camp.
       Also, P.C.’s performance in his placements, at camp, and on
probation was mixed. While he had some success, he went
AWOL multiple times from probation, which was why even his
probation officer could not recommend a less restrictive
alternative like suitable placement. At camp, P.C. was involved
in five incidents and he never earned good grams, evidence that
directly supports the juvenile court’s finding that P.C. never
internalized what he learned at camp.
       Most troubling, his behavior was becoming increasingly
violent despite having received treatment. This implicates the
other objective of the juvenile law, public safety. The juvenile
court thus cited the viciousness and callousness of the assaults as
a reason to commit P.C. to DYCR. Beyond resulting from
impulsivity, those attacks showed a lack of empathy, improper
socialization, and learned behavior. The juvenile court therefore
believed that P.C. needed and would benefit from a longer term of
confinement at DYCR. (See, e.g., In re N.C. (2019) 39
Cal.App.5th 81, 88–89 [minor would benefit from longer DYCR-
commitment as opposed to shorter programs].)




                                9
       P.C. responds that his probation officer, a social worker,
and doctor advised against DYCR commitment and in favor of
placement in a therapeutic setting like camp. The juvenile court,
however, harshly criticized the probation officer’s testimony,
finding it lacking because he was unfamiliar with key parts of
P.C.’s record, for example, his entrenchment in a gang. Indeed,
the probation officer acknowledged that P.C. should not be in a
residential treatment program because P.C. would likely abscond.
Important to the juvenile court’s analysis was that neither the
probation officer nor the doctor was familiar with DYCR. They
therefore could not speak to whether DYCR could provide P.C.
with the services they were recommending. In short, the juvenile
court found at least the probation officer not credible. We may
not reweigh that determination. (In re I.J. (2013) 56 Cal.4th 766,
773.)
       As for the doctor’s testimony, the juvenile court agreed with
her that P.C.’s behavior resulted from trauma and that he was
impulsive. But that was not an excuse for his behavior, and the
juvenile court referred to P.C.’s lack of restraint and that his
violence was a learned behavior. This is why the juvenile court
noted that P.C. had failed to internalize the changes he exhibited
at his prior placements.
       P.C. also faults the juvenile court for relying on the
declaration of a parole agent employed by DYCR who was
familiar with its treatment-needs assessment process and
programming, treatment, and interventions. The agent said that
DYCR provides the types of services P.C.’s probation officer and
the doctor said he needs, including mental health care and
academic education. After being assessed at intake, an
individualized treatment plan is created for each minor. Further,




                                10
a list of DYCR programs, including educational programs, was
attached to the declaration. That document states that special
education students will receive designated instructional services
“as required through their IEP.”
       P.C. discounts this evidence because no evidence was
produced about DYCR’s “actual practices” and calls the juvenile
court’s statement that P.C. can receive adequate care there
“wishful thinking.” The document, however, is evidence of
DYCR’s actual practices. This evidence also contrasts with the
absence of evidence in In re Carlos J., supra, 22 Cal.App.5th 1.
In that case, the minor required intensive treatment to address,
for example, his posttraumatic distress syndrome, but there was
no evidence of programs at the Division of Juvenile Facilities
expected to benefit him. (Id. at pp. 10–11.)
       Also, to the extent P.C. contends that the juvenile court did
not address his individualized education program, the juvenile
court said it would ensure “that goes along with his package.”
II.   Maximum term of commitment
       The juvenile court orally imposed a maximum term of
confinement of two years, but the January 23, 2020 minute order
of the disposition incorrectly stated the term as 21 years
2 months. The People concede, and we agree, that the term of
confinement was two years. The minute order must accordingly
be corrected.




                                 11
                         DISPOSITION
      The juvenile court is directed to correct the January 23,
2020 minute order to reflect that the maximum term of
confinement is two years. The disposition order is affirmed.
      NOT TO BE PUBLISHED.



                                          DHANIDINA, J.

We concur:



             LAVIN, Acting P. J.



             EGERTON, J.




                                12